Citation Nr: 1104139	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  06-19 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy, to include as secondary to service-connected L5-S1 
disc herniation, status post hemilaminectomy, with right-sided 
radiculopathy.

2.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected L5-S1 disc 
herniation, status post hemilaminectomy, with right-sided 
radiculopathy.

3.  Entitlement to a disability rating in excess of 20 percent 
for L5-S1 disc herniation, status post hemilaminectomy, with 
right-sided radiculopathy, for the appellate period prior to May 
27, 2010.

4.  Entitlement to a disability rating in excess of 40 percent 
for L5-S1 disc herniation, status post hemilaminectomy, with 
right-sided radiculopathy, as of May 27, 2010, to include on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1).

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 
1976.  He has also served in the Reserves, to include active duty 
for training (ACDUTRA) in the Reserves from July 1989 to June 
1990.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) "Tiger Team" in 
Cleveland, Ohio, which denied the Veteran's December 2004 claims 
for entitlement to service connection for a benign prostatic 
hypertrophy, including as secondary to a service-connected L5-S1 
disc herniation, status post hemilaminectomy, with right-sided 
radiculopathy; for entitlement to service connection for erectile 
dysfunction, including as secondary to a service-connected L5-S1 
disc herniation, status post hemilaminectomy, with right-sided 
radiculopathy; and for entitlement to a disability rating in 
excess of 20 percent disabling for an L5-S1 disc herniation, 
status post hemilaminectomy, with right-sided radiculopathy.  The 
Veteran's claims folder was subsequently returned to the VA RO in 
St. Petersburg, Florida.

In July 2009, the Board remanded the issues of service connection 
for benign prostatic hypertrophy, to include as secondary to 
service-connected L5-S1 disc herniation, status post 
hemilaminectomy, with right-sided radiculopathy; service 
connection for erectile dysfunction, to include as secondary to 
service-connected L5-S1 disc herniation, status post 
hemilaminectomy, with right-sided radiculopathy; and an increased 
rating for L5-S1 disc herniation, status post hemilaminectomy, 
with right-sided radiculopathy to the RO for additional 
development.  In August 2010, the Agency of Original Jurisdiction 
(AOJ) assigned a disability rating of 40 percent for the 
Veteran's service-connected L5-S1 disc herniation, status post 
hemilaminectomy, with right-sided radiculopathy as of May 27, 
2010.  The case has been returned to the Board for further 
appellate consideration.

The issue of entitlement to a TDIU due to service-connected 
disabilities is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Benign prostatic hypertrophy is not shown by competent 
evidence to be related to the Veteran's military service or to 
any incident therein, or to his service-connected L5-S1 disc 
herniation, status post hemilaminectomy, with right-sided 
radiculopathy.

2.  Erectile dysfunction is not shown by competent evidence to be 
related to the Veteran's military service or to any incident 
therein, or to his service-connected L5-S1 disc herniation, 
status post hemilaminectomy, with right-sided radiculopathy.

3.  Prior to May 27, 2010, the Veteran's L5-S1 disc herniation, 
status post hemilaminectomy, with right-sided radiculopathy, is 
characterized by lumbar spine flexion to 60 degrees; 
additionally, there is no evidence showing that the Veteran had 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months.

4.  As of May 27, 2010, the Veteran's L5-S1 disc herniation, 
status post hemilaminectomy, with right-sided radiculopathy, is 
characterized by lumbar spine flexion to 5 degrees, without 
ankylosis; additionally, there is no evidence showing that the 
Veteran had incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  Benign prostatic hypertrophy is not due to service-connected 
L5-S1 disc herniation, status post hemilaminectomy, with right-
sided radiculopathy, nor was it incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2010).

2.  Erectile dysfunction is not due to service-connected L5-S1 
disc herniation, status post hemilaminectomy, with right-sided 
radiculopathy, nor was it incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2010).

3.  Prior to May 27, 2010, the criteria for a rating in excess of 
20 percent for L5-S1 disc herniation, status post 
hemilaminectomy, with right-sided radiculopathy, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2010).

4.  As of May 27, 2010, the criteria for a rating in excess of 40 
percent for L5-S1 disc herniation, status post hemilaminectomy, 
with right-sided radiculopathy, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.3, 4.7; 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated February 2005 and August 2009, provided to the 
Veteran before the June 2005 rating decision and the August 2010 
supplemental statement of the case, respectively, satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since they informed the Veteran of what evidence was needed to 
establish his claims, what VA would do and had done, and what 
evidence he should provide.  The letters also informed the 
Veteran that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support his 
claims.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in August 2009.  In this regard, after initially providing 
VA notice, followed by subsequent Dingess notice in August 2009, 
the RO readjudicated the claim in a supplemental statement of the 
case in August 2010.  Thus, the timing defect in the notice has 
been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC).  In addition, the Veteran has 
never alleged how a timing error prevented him from meaningfully 
participating in the adjudication of his claims.  As such, the 
Veteran has not established prejudicial error in the timing of 
VCAA notice.  Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 
(2009).

The Federal Circuit has held that VA's duty to notify, codified 
at 38 U.S.C.A. 
§ 5103(a), does not require it to provide notice of alternative 
diagnostic codes, or to solicit evidence of the impact of the 
Veteran's claimed disability on his daily life.  Vazquez-Flores 
v. Shinseki, 580 F.3d 1270, 1277 (2009).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in July 2009, 
instructed the AOJ to provide the Veteran with new VA 
examinations with respect to his claimed benign prostatic 
hypertrophy, erectile dysfunction, and L5-S1 disc herniation; 
obtain the Veteran's medical records showing treatment for his 
L5-S1 disc herniation since March 2006; obtain the Veteran's 
treatment records from his service in the Naval Reserves; and 
provide the Veteran with proper VCAA notice.

The Board finds that the AOJ has complied with those 
instructions.  It provided the Veteran with the required VA 
examinations in May 2010, obtained his medical records showing 
treatment for his L5-S1 disc herniation since March 2006; 
obtained his treatment records from his service in the Naval 
Reserves; and provided the Veteran with proper VCAA notice in 
August 2009.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service treatment records from 
both active duty service and Naval Reserves service, VA treatment 
records, and available private treatment records have been 
obtained.

The Veteran has not reported that he is in receipt of Social 
Security Administration (SSA) disability benefits.  Golz v. 
Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 
439 (1995), the Court held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, a Veteran shall be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the holding in Allen; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal.

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-
514 (1998).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for Benign Prostatic Hypertrophy, 
to include as Secondary to Service-Connected L5-S1 Disc 
Herniation, status post Hemilaminectomy, with Right-Sided 
Radiculopathy

The Veteran's service treatment records show no evidence of any 
complaints, treatment, or diagnoses of benign prostatic 
hypertrophy in service.  In a January 1972 Report of Medical 
Examination at his entry to service, a clinician found that the 
Veteran's genitourinary (G-U) system was normal on clinical 
evaluation.  Additionally, in his January 1972 Report of Medical 
History, the Veteran checked boxes indicating that he did not 
have, and had never had, "frequent or painful urination" or 
"bed wetting since age 12."  In a January 1976 Report of 
Medical Examination upon release from active duty (RAD), a 
clinician again found that the Veteran's G-U system was normal on 
clinical evaluation.

A VA physician found in December 2003 that the Veteran had mildly 
elevated prostate-specific antigen (psa) levels, and diagnosed 
the Veteran with probable prostatitis.

In his December 2004 claim, the Veteran reported that he had 
developed a urinary system condition which prevents him from 
emptying his bladder completely, and "causes me to continually 
urinate."

VA provided the Veteran with a Compensation and Pension (C&P) 
examination of his prostate in March 2005.  The Veteran reported 
experiencing urinary frequency, urgency and nocturia times three 
or four which has been going on over the past six or seven 
years-since 1998 or 1999.  The Veteran reported experiencing 
associated incomplete bladder emptying, dribbling and difficulty 
initiating a stream.  The Veteran reported having no 
incontinence, denied being on any treatment, and stated that the 
symptoms caused no occupational effects with respect to his work 
as a nurses' aide.  The VA examiner diagnosed the Veteran with 
benign prostatic hypertrophy, and opined that "his bladder 
outlet symptoms from benign prostatic hypertrophy are less likely 
than not related to his lumbar disc disease."  The Board 
determined that this examination was inadequate because it did 
not include an opinion as to whether the Veteran's benign 
prostatic hypertrophy resulted from service, and did not include 
any supporting rationale.

In August 2009, the Veteran' private physician, H.E. Cotman, 
M.D., noted that the Veteran had undergone biopsies of the 
prostate in April 2009, which revealed adenocarcinoma.  Dr. 
Cotman did not provide an etiological opinion with respect to the 
Veteran's benign prostatic hypertrophy.

VA provided the Veteran with another C&P examination of his 
prostate in May 2010.  The examiner reviewed the claims file.  
The Veteran reported that he was initially diagnosed with benign 
prostatic hypertrophy (BPH) in 2005.  He further reported that 
his BPH had not caused him to lose any time from his work as a 
health aide in the past 12 months, and had no effects on his 
usual daily activities.  The VA examiner stated that "I am 
unable to comment as to whether the patient now has BPH as he has 
had radiation therapy to the prostate.  He had symptoms of BPH 
and carried a diagnosis [of] BPH in 2005.  He did not have BPH in 
military service, and consequently, it is not related to events 
that occurred in military service.  His BPH was not secondary to 
or aggrivated [sic] by his lumbar disc disease as BPH is 
unrealted [sic] to lumbar disc disease."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned VA examiner is so 
qualified, his medical findings constitute competent medical 
evidence.

Because the Veteran's May 2010 C&P examination was conducted by a 
competent physician who fully described the functional effects 
caused by the Veteran's disorder on his occupational functioning 
and daily activities, the Board finds that the Veteran's 
examination was adequate.  Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007).  Moreover, the VA examiner considered the 
Veteran's claims file and medical history in the report.  Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  Additionally, the VA examiner 
provided an etiological opinion, complete with the rationale 
described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  The Board further finds that the VA examiner's medical 
findings are credible, based on their internal consistency and 
the VA examiner's duty to offer truthful opinions.  Consequently, 
the Board assigns considerable probative value to the VA 
examiner's report.

Moreover, the Veteran's own determination about the etiology of 
his benign prostatic hypertrophy is outweighed by the more 
probative findings of the May 2010 VA examiner, because the 
examiner's determinations are based on greater medical knowledge 
and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 
217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 
467 (1993).

The Veteran is not entitled to service connection on a secondary 
basis, because the most probative evidence of record-the May 
2010 VA examiner's opinion-reveals that his benign prostatic 
hypertrophy was neither caused nor aggravated by his service-
connected lumbar disc disease.  38 C.F.R. § 3.310.

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, or on the basis of continuity of 
symptomatology, because the Veteran was not diagnosed with benign 
prostatic hypertrophy during service, and by the Veteran's own 
report his benign prostatic hypertrophy began after service, in 
2004 or 2005.  38 C.F.R. §§ 3.303(b).

The preponderance of the evidence is against the award of service 
connection for benign prostatic hypertrophy; it follows that the 
benefit of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  As such, the Veteran's claim is denied.

Analysis:  Service Connection for Erectile Dysfunction, to 
include as Secondary to Service-Connected L5-S1 Disc Herniation, 
status post Hemilaminectomy, with Right-Sided Radiculopathy

The Veteran's service treatment records show no evidence of any 
complaints, treatment, or diagnoses of erectile dysfunction in 
service.  In a January 1972 Report of Medical Examination at his 
entry to service, a clinician found that the Veteran's G-U system 
was normal on clinical evaluation.  In a January 1976 Report of 
Medical Examination upon release from active duty, a clinician 
again found that the Veteran's G-U system was normal on clinical 
evaluation.

In September 2001, the Veteran told a VA clinician that he had 
erectile dysfunction, which was helped by medication.  The VA 
clinician did not diagnose that disorder.

The Veteran again sought treatment for erectile dysfunction (ED) 
from a VA physician in December 2003.  He reported that it had 
been ongoing for the last two or three weeks, and that he had 
also had it in the past.  The VA physician diagnosed the Veteran 
with ED, and noted that it was "thought to be psychogenic by GU 
[genitourinary clinicians]."

In his August 2005 notice of disagreement, the Veteran asserted 
that he should be granted service connection for erectile 
dysfunction.  In his June 2006 substantive appeal, the Veteran 
characterized his claimed disorder as a "penile deformity (loss 
of erectile power)."

VA provided the Veteran with a C&P examination of his 
genitourinary system in March 2005.  The Veteran reported 
experiencing erectile dysfunction over the past 5 to 10 years-
since 1995 to 2000.  He reported that medication was sometimes 
effective, and denied any nocturnal erections.  The VA examiner 
diagnosed the Veteran with erectile dysfunction, and opined that 
his "erectile dysfunction can not be attributed to his lumbar 
disc disease without resorting to speculation."  The Board 
determined that this examination was inadequate because it did 
not include an opinion as to whether the Veteran's erectile 
dysfunction resulted from service, and did not include any 
supporting rationale.

VA provided the Veteran with another C&P examination of his 
genitourinary system in May 2010.  The examiner reviewed the 
claims file.  The Veteran reported that he was initially 
diagnosed with erectile dysfunction between 1995 and 2000.  He 
further reported that he had no history of trauma to his 
genitourinary system.  The Veteran noted that his erectile 
dysfunction had not caused him to lose any time from his work as 
a health aide in the past 12 months, and had no effects on his 
usual daily activities.  The VA examiner stated that "the 
patient's ED is not related to events that occurred in military 
service as he did not have ED at that time.  The patient's ED is 
not secondary to or aggrivated [sic] by his lumbar disc disease 
[because] the patient has no evidence of cord compression."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the aforementioned VA examiner is so 
qualified, his medical findings constitute competent medical 
evidence.

Because the Veteran's May 2010 C&P examination was conducted by a 
competent physician who fully described the functional effects 
caused by the Veteran's disorder on his occupational functioning 
and daily activities, the Board finds that the Veteran's 
examination was adequate.  Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007).  Moreover, the VA examiner considered the 
Veteran's claims file and medical history in the report.  Stefl 
v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  Additionally, the VA examiner 
provided an etiological opinion, complete with the rationale 
described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  The Board further finds that the VA examiner's medical 
findings are credible, based on their internal consistency and 
the VA examiner's duty to offer truthful opinions.  Consequently, 
the Board assigns considerable probative value to the VA 
examiner's report.

Moreover, the Veteran's own determination about the etiology of 
his erectile dysfunction is outweighed by the more probative 
findings of the May 2010 VA examiner, because the examiner's 
determinations are based on greater medical knowledge and 
experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 
F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

The Veteran is not entitled to service connection on a secondary 
basis, because the most probative evidence of record-the May 
2010 VA examiner's opinion-reveals that his erectile dysfunction 
was neither caused nor aggravated by his service-connected lumbar 
disc disease.  38 C.F.R. § 3.310.

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, or on the basis of continuity of 
symptomatology, because the Veteran was not diagnosed with 
erectile dysfunction during service, and by the Veteran's own 
report his erectile dysfunction began after service, between 1995 
and 2000.  38 C.F.R. §§ 3.303(b).

The preponderance of the evidence is against the award of service 
connection for erectile dysfunction; it follows that the benefit 
of the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.

Laws and Regulations Pertaining to Claims for Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during the 
course of the appeal, the assignment of staged ratings would be 
necessary. 
 
An evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to flare-
ups, fatigability, incoordination, and pain on movement.  DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an 
orthopedic disorder should reflect functional limitation which is 
due to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part, which becomes painful on use, must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the intention 
of the VA Schedule for Rating Disabilities (Rating Schedule) to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Analysis:  A Disability Rating in Excess of 20 Percent for L5-S1 
Disc Herniation, status post Hemilaminectomy, with Right-sided 
Radiculopathy, for the Appellate Period Prior to May 27, 2010, 
and in Excess of 40 Percent Thereafter

Pursuant to the General Rating Formula for Diseases and Injuries 
of the Spine, a 20 percent disability rating applies where the 
Veteran has forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, the 
combined range of motion of the cervical spine is not greater 
than 170 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent disability rating applies where the Veteran has 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.

A 40 percent disability rating applies where the Veteran has 
unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine is 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating applies where the Veteran has 
unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent disability rating applies where the Veteran has 
unfavorable ankylosis of the entire spine.

Pursuant to Note 1, any associated objective neurologic 
abnormalities are to be evaluated separately, under an 
appropriate diagnostic code.  Neurological conditions are rated 
under 38 C.F.R. § 4.124a.

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 40 percent disability rating 
applies where the Veteran has incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, during 
the past 12 months.  A 60 percent disability rating applies where 
the Veteran has incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires (1) bed rest 
prescribed by a physician, and (2) treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

In his December 2004 claim, the Veteran requested a higher rating 
for his service-connected spine disorder.

VA provided the Veteran with a C&P examination of his spine in 
March 2005.  The examiner was a physician's assistant (PA).  The 
Veteran reported that he has had constant low back pain since 
1991, which is typically worsened by bending, lifting, twisting, 
and climbing stairs.  The Veteran reported that he cannot walk 
more than 100 to 200 yards.  He also stated that his low back 
pain occasionally radiates down the posterior aspect of his right 
leg.  The Veteran reported that his back disorder caused no 
occupational effects, but that in his daily activities he has 
occasional pain with light yard work.  He stated that he has no 
flare ups and no incapacitation.  On examination, the Veteran's 
straight leg raise was positive at 60 degrees on the left and 45 
degrees on the right, but there was no lower extremity weakness 
or atrophy, equal tendon reflexes bilaterally, and no sensory 
loss to pinprick or fine touch.  On examination of range of 
motion, the Veteran had lumbar spine flexion to 60 degrees, 
extension to 20 degrees, right and left rotation to 15 degrees, 
and right and left lateral bending to 20 degrees.  The Veteran 
had pain with motion, but no additional range of motion loss due 
to pain, weakness, fatigue, or lack of endurance on repetitive 
use.

A VA physician in May 2005 administered a magnetic resonance 
imaging (MRI) test of the Veteran's lumbar spine.  He found that 
the Veteran had a previous right laminectomy at L5-S1, minimal 
effacement of the anterior right side of the thecal sac and of 
the right S1 nerve root by the desiccated bulging disc, and an 
otherwise normal lumbar spine.

In a November 2005 letter, the Veteran reported that he uses 
medication, a tines unit, and heat rubs to treat his back pain.

The Veteran told a VA clinician in March 2006 that his low back 
pain radiates to his right leg, and that his right leg and foot 
are numb at times.

In September 2006, the Veteran alleged that his back disorder had 
worsened.

In a May 2007 letter, the Veteran wrote that he is unable to work 
due to chronic low back pain, because it renders him unable to 
walk more than 100 to 200 yards, sit for long periods of time, or 
sleep throughout the night.  He further stated that his low back 
pain is worsened by bending, lifting, and twisting.

Also in May 2007, a VA physician wrote that the Veteran has had 
chronic low back pain since his lumbar laminectomy in 1992, as 
well as lumbar radiculopathy and postlaminectomy syndrome.  He 
noted that, on a recent examination, the Veteran had right 
sacroiliac joint tenderness; significant decrease in flexion, 
extension, and rotation of the lumbar spine; and a positive right 
straight-leg raise test indicative of nerve root impingement.  
The VA physician noted that a previous MRI study showed a 
laminectomy on the right side at L5-S1 and L5-S1 disc desiccation 
and bulging with effacement of the right S1 nerve root.  The VA 
physician opined that the Veteran is unable to perform his former 
occupational duties as a nursing assistant because of the 
symptoms resulting from his back disorder.

VA provided the Veteran with a C&P examination of his spine in 
May 2010.  The examiner, a physician, reviewed the claims file.  
The Veteran reported that his back pain has gotten progressively 
worse, and that the medicine that he takes for his back pain 
causes drowsiness.  He further reported that he underwent a right 
hemilaminectomy in 1991.  The Veteran stated that he has constant 
radiating ache-like pain down the posterolateral aspect of his 
right leg.  He also stated that he has 3 to 4 severe flare-ups 
daily, which last 30 to 60 minutes.  He noted that his walking is 
limited to between 50 and 100 yards.

On examination, the Veteran had antalgic gate.  He had no 
kyphosis, lumbar lordosis, scoliosis, or thoracolumbar spine 
ankylosis.  On range of motion (ROM) testing, the Veteran had 
flexion to 5 degrees, extension to 15 degrees, left lateral 
flexion to 15 degrees, left lateral rotation to 15 degrees, right 
lateral flexion to 15 degrees, right lateral rotation to 10 
degrees, and no objective evidence of pain on active range of 
motion, or following repetitive motion.  Additionally, the 
Veteran had no additional limitations after three repetitions of 
motion.

With respect to his neurological condition, the examiner 
administered a test for Lasegue's Sign-the straight leg maneuver 
used in the diagnosis of lumbosacral radiculopathy-and 
determined that it was negative.  The Veteran also had active 
movement against full resistance (5/5) for his hip flexion, hip 
extension, knee flexion, knee extension, ankle dorsiflexion, 
ankle plantar flexion, and great toe extension.  The Veteran had 
normal muscle tone, and no muscle atrophy.  His reflex responses 
were also normal.

The examiner noted that the Veteran had not missed time at work 
in the last 12 months as a result of his back disorder; however, 
his back disorder had caused decreased mobility, problems with 
lifting and carrying, and pain.  The examiner also found that the 
Veteran's back disorder had mild effects on traveling, moderate 
effects on doing chores and shopping, and severe effects on the 
Veteran's participation in exercise, sports, and recreation.

In response to the VA examiner's report, the Veteran wrote in 
June 2010 that he is able to walk for no more than "about 50 
feet on a good day."  He also asserted that he had missed time 
from work due to his back pain, and submitted timesheets from his 
employer which showed that he had missed 158.49 hours from work 
between January 2008 and May 2010.  However, the timesheet 
entries did not show the reason for his missed work.

In September 2010, the Veteran reported that he had recently been 
prescribed a back brace, and that he continues to use pain 
medications and a heating pad.

The Board finds that the evidence of record supports a 
continuance of the 20 percent rating for the appellate period 
prior to May 27, 2010; and a 40 percent disability rating as of 
May 27, 2010.  The Veteran warrants a disability rating of 20 
percent for the appellate period prior to May 27, 2010 because he 
had lumbar spine flexion to 60 degrees in his March 2005 VA 
examination.  A higher evaluation is not warranted for that time 
because the Veteran did not have a qualifying cervical spine 
disorder, forward flexion of the thoracolumbar spine to 30 
degrees or less, or ankylosis of any kind.

The Veteran warrants a disability rating of 40 percent for the 
appellate period as of May 27, 2010 because he had lumbar spine 
flexion to 5 degrees in his May 2010 VA examination.  A higher 
evaluation is not warranted because the Veteran does not have a 
qualifying cervical spine disorder, or ankylosis of any kind.  
Further, a review of the evidence does not reflect that the 
Veteran's lumbar spine has resulted in at least six weeks of 
incapacitation.

A rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes is inapplicable 
throughout the entire appellate period because there is no 
evidence that the Veteran had a period of at least four weeks 
over a twelve month span of acute signs and symptoms due to 
intervertebral disc syndrome requiring bed rest prescribed by a 
physician and treatment by a physician.

An additional rating for the Veteran's alleged right leg and foot 
pain and numbness is inapplicable because the most probative and 
thorough objective testing of his nerves-which the May 2010 VA 
examiner performed via a Lasegue's Sign, movement against full 
resistance, muscle tone, and reflex responses-all showed no 
objective evidence of any nerve disorders.  The Board further 
finds that the May 2010 VA examiner's findings with respect to 
the Veteran's neurological testing are the most probative because 
his qualifications as a physician outweigh those of the March 
2005 examiner, who was a physician's assistant.

Based upon the guidance of the Court in Hart, 21 Vet. App. 505 
(2007), the Board has considered whether further staged ratings 
are appropriate; however, in the present case, no further staged 
ratings are warranted by the Veteran's symptomatology.

The issue regarding the Veteran's ability to maintain gainful 
employment is further addressed below.


ORDER

Service connection for benign prostatic hypertrophy, to include 
as secondary to service-connected L5-S1 disc herniation, status 
post hemilaminectomy, with right-sided radiculopathy, is denied.

Service connection for erectile dysfunction, to include as 
secondary to service-connected L5-S1 disc herniation, status post 
hemilaminectomy, with right-sided radiculopathy, is denied.

For the appellate period prior to May 27, 2010, a disability 
rating in excess of 20 percent for L5-S1 disc herniation, status 
post hemilaminectomy, with right-sided radiculopathy, is denied.

For the appellate period as of May 27, 2010, a disability rating 
in excess of 40 percent for L5-S1 disc herniation, status post 
hemilaminectomy, with right-sided radiculopathy, is denied.


REMAND

The Board is remanding the TDIU and increased rating issues for 
referral of an extra-schedular evaluation by the Director of 
Compensation and Pension Service, pursuant to 38 C.F.R. § 4.16(b) 
and 38 C.F.R. § 3.321(b).

With regard to a claim for TDIU, the Board sees the RO has not 
developed or adjudicated this issue.  However, the Court has held 
that a request for a TDIU, whether expressly raised by the 
Veteran or reasonably raised by the record, is not a separate 
"claim" for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  In other words, if the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a service-connected disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue whether a TDIU is warranted 
as a result of that disability.  Id.

In this case, the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to his 
service-connected L5-S1 disc herniation, status post 
hemilaminectomy, with right-sided radiculopathy.  In May 2007, 
the Veteran wrote that he is unable to work as a healthcare 
employee due to his chronic low back pain, which limits his 
walking, sitting, and sleeping.  Likewise, in June 2010, the 
Veteran asserted that he has missed work due to his spine 
disorder, and submitted records which showed that he had missed 
158.49 hours from work between January 2008 and May 2010, 
although they did not show the reason for his missed work.

During the course of his increased rating claim on appeal, the 
Veteran has submitted evidence of unemployability resulting from 
his service-connected L5-S1 disc herniation, status post 
hemilaminectomy, with right-sided radiculopathy.  See, e.g., a 
May 2007 letter in which a VA physician opined that the Veteran 
"is unable to perform at the level of activities required by his 
previous position as a nursing assistant.  Any activity such as 
lifting and prolonged walking or standing will aggravate his 
condition.  His pain medications will also cause sedation and 
decreased level of alertness which could interfere with safety 
and job performance."  Therefore, the Board finds the evidence 
of record has reasonably raised the issue of entitlement to a 
TDIU as an element of the increased rating claim on appeal.  
Since entitlement to a TDIU is part of the Veteran's increased 
rating claim, the proper remedy here is for the Board to remand, 
rather than refer, the TDIU issue to the AOJ for proper 
development and adjudication.

In this regard, VA's Office of General Counsel has stated that 
when the issue of entitlement to a TDIU for a particular service-
connected disability or disabilities is raised in connection with 
a claim for an increased rating for such disability or 
disabilities, the Board would have jurisdiction to consider the 
TDIU issue.  If the Board determines that further action by the 
RO is necessary with respect to TDIU, the Board should remand 
rather than refer the TDIU issue for further development.  See 
VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. 
Brown, 7 Vet. App. 398, 409 (1995).  In addition, VA's Office of 
General Counsel also stated that when the issue of entitlement to 
an extraschedular rating or a TDIU rating arises in connection 
with an appeal in an increased rating case, the Board is not 
precluded from issuing a final decision on the issue of an 
increased schedular rating and remanding the extraschedular 
rating or TDIU rating issue to the RO.  See VAOPGCPREC 6-96 para. 
14, 15 (August 16, 1996).

Therefore, first, the AOJ should send the Veteran a VCAA notice 
letter for his TDIU claim.  This letter should notify the Veteran 
and his representative of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the Veteran 
and what information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  In addition, this letter 
should be compliant with the case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  That is, the Veteran should be 
provided notice that advises him of the disability rating and 
effective date elements of a claim, keeping in mind that a TDIU 
claim is a type of claim for a higher disability rating.

Second, the AOJ should provide a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, to the Veteran.  See M21-1MR, 
IV.ii.2.F.25.i.

Third, the May 2007 letter from a VA physician is somewhat 
ambiguous as to whether the Veteran is unemployable due to 
his service-connected lumbar spine disability; although the 
VA physician stipulates that the Veteran cannot perform the 
functions of a nursing assistant, he does not opine as to 
the Veteran's employability as to other types of gainful 
employment.  Additionally, although the May 2010 VA 
examiner determined that the Veteran's service-connected 
lumbar spine disability had significant effects on his 
usual occupation, including decreased mobility, problems 
with lifting and carrying, and pain, he did not opine as to 
whether the Veteran is unemployable.  Furthermore, neither 
of these VA physicians was privy to the evidence which the 
Veteran submitted in June 2010, documenting his missed work 
between January 2008 and May 2010.  Thus, a more definitive 
opinion is required.  A VA opinion clarification is 
required from the May 2010 VA examiner in order to 
ascertain whether the Veteran's service-connected L5-S1 
disc herniation, status post hemilaminectomy, with right-
sided radiculopathy, by itself, would cause 
unemployability.  Another VA examination is not necessary 
in order to provide this opinion, unless the May 2010 VA 
examiner is either no longer available, or finds that a new 
examination is required in light of additional evidence.

Fourth, the Board is referring the issues of TDIU and an increased 
rating for an L5-S1 disc herniation, status post hemilaminectomy, 
with right-sided radiculopathy to the Under Secretary for Benefits 
or Director of Compensation and Pension Service for consideration 
of an extra-schedular evaluation under both 38 C.F.R. § 4.16(b) 
and 38 C.F.R. § 3.321(b)(1).

In this regard, a TDIU may be assigned when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is only 
one such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability must 
be rated at 40 percent or more, with sufficient additional 
disability to bring the combined rating to 70 percent or more.  
Id.

The Veteran has the following service-connected disability: L5-S1 
disc herniation, status post hemilaminectomy, with right-sided 
radiculopathy, rated 40 percent disabling.  Thus, he does not 
satisfy the threshold minimum percentage rating requirements of 
38 C.F.R. § 4.16(a) for a TDIU.

If, however, a Veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards should 
refer to the Director, Compensation and Pension Service for extra-
schedular consideration all cases where the Veteran is unable to 
secure or follow a substantially gainful occupation by reason of 
service-connected disability.  38 C.F.R. § 4.16(b).  See also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing on 
the issue must be addressed.  38 C.F.R. § 4.16(b).

In the present case, the Veteran had apparently maintained his 
employed status as of May 2010, although he had missed some time 
from work, as documented.  As noted above, it is unclear whether 
this missed time is the result of his service-connected L5-S1 disc 
herniation, status post hemilaminectomy, with right-sided 
radiculopathy, other factors, or both.  However, the May 2007 
conclusions of a VA physician, when combined with the 
determinations of the May 2010 VA examiner, are sufficient to 
warrant further inquiry into the Veteran's capacity for gainful 
employment.

Since there is probative evidence of record that the Veteran may 
be unable to secure and follow a substantially gainful occupation 
due to his service-connected L5-S1 disc herniation, status post 
hemilaminectomy, with right-sided radiculopathy, a referral of 
the TDIU claim for extra-schedular consideration is appropriate 
under 38 C.F.R. § 4.16(b).  In addition, the Board concludes that 
referral of the increased rating claims to the Director of 
Compensation and Pension Service for an extra-schedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) is warranted, as 
there is some evidence of "marked interference" with employment 
as discussed above. 

The Board emphasizes entitlement to an extra-schedular rating 
under 38  C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating 
under 38 C.F.R. § 4.16(b), although similar, are based on 
different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  
An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based 
on the fact that the schedular ratings are inadequate to 
compensate for the average impairment of earning capacity due to 
the Veteran's disabilities.  Exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, are required.  In contrast, 38 
C.F.R. § 4.16(b) merely requires a determination that a 
particular Veteran is rendered unable to secure or follow a 
substantially gainful occupation by reason of his or her service-
connected disabilities.  See VAOPGCPREC 6-96.  In this case, both 
regulations should be addressed on remand, since both have been 
reasonably raised by the evidence of record.  

The Board realizes it cannot assign an extra-schedular evaluation 
in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must 
refer the Veteran's claim to the Under Secretary for Benefits or 
Director of Compensation and Pension Service for this special 
consideration when the issue is either raised by the claimant or 
is reasonably raised by the evidence of record.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. 
App. 242 (2008).  If, and only if, the Director has determined 
that an extra-schedular evaluation is not warranted does the 
Board have jurisdiction to decide the claim on the merits.  

In fact, most recently, the Court held that although the Board is 
precluded from initially assigning an extraschedular rating, 
there is no restriction on the Board's ability to review the 
adjudication of an extraschedular rating once the Director of C & 
P determines that an extraschedular rating is not warranted.  
Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also 
Floyd, 9 Vet. App. at 96-97 (stating that once Board properly 
refers an extraschedular rating issue to Director of C & P for 
review, appellant may "continue[ ] to appeal the extraschedular 
rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 
7104(a)  ("All questions in a matter ... subject to decision by 
the Secretary shall be subject to one review on appeal to the ... 
Board.").  In the present case, the Director of Compensation and 
Pension has not yet made this initial determination.  

In conclusion, the Board refers the issues of a TDIU and a higher 
initial rating for an L5-S1 disc herniation, status post 
hemilaminectomy, with right-sided radiculopathy to the Under 
Secretary for Benefits or Director of Compensation and Pension 
Service for an extra-schedular evaluation under both 38 C.F.R. 
§ 4.16(b) and 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  As to the issue of a TDIU, send a VCAA 
notice letter notifying the Veteran of any 
information or lay or medical evidence not 
previously provided that is necessary to 
substantiate the TDIU claim on appeal, either 
on a schedular or extra-schedular basis.  
This notice must indicate what information or 
evidence the Veteran should provide, and of 
what information or evidence VA will attempt 
to obtain on his behalf.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 3.159(b).  This 
letter should also comply with the Court case 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise him 
concerning the elements of a disability 
rating and an effective date.

2.  Send the Veteran a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, for 
him to fill out.  See M21-1MR, 
IV.ii.2.F.25.i.

3.  With regard to entitlement to a TDIU, the 
May 2010 VA examiner should provide an 
addendum to his previous opinion.  
Specifically, he should opine whether the 
Veteran's service-connected L5-S1 disc 
herniation, status post hemilaminectomy, with 
right-sided radiculopathy, standing alone, 
prevents the Veteran from securing or 
following a substantially gainful occupation, 
without consideration of any nonservice-
connected disorders or his age.  In other 
words, please definitively state whether the 
Veteran's service-connected L5-S1 disc 
herniation, status post hemilaminectomy, with 
right-sided radiculopathy would by itself 
prevent him from securing gainful employment.  
The examiner should provide a detailed 
discussion of the rationale for the opinion 
rendered with consideration of the pertinent 
lay and medical evidence of record.  The 
claims folder should be made available for 
review, and the examiner should indicate 
whether such review was accomplished.  
Another VA examination is not required unless 
the May 2010 VA examiner is no longer 
available, or finds that a new examination is 
required in light of additional evidence.

4.  Submit the claims for TDIU and an initial 
higher rating for L5-S1 disc herniation, 
status post hemilaminectomy, with right-sided 
radiculopathy to the Under Secretary for 
Benefits or Director of Compensation and 
Pension Service for an extra-schedular 
evaluation under both 38 C.F.R. § 4.16(b) and 
38 C.F.R. § 3.321(b).  An extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1), is 
based on the fact that the schedular ratings 
are inadequate to compensate for the average 
impairment of earning capacity due to the 
Veteran's disabilities.  Exceptional or 
unusual circumstances, such as frequent 
hospitalization or marked interference with 
employment, are required.  In contrast, 
38 C.F.R. § 4.16(b), merely requires a 
determination that a particular Veteran is 
rendered unable to secure or follow a 
substantially gainful occupation by reason of 
his or her service-connected disabilities.  
See VAOPGCPREC 6-96.  The extra-schedular 
evaluation must address both 38 C.F.R. 
§ 4.16(b) and 38 C.F.R. § 3.321(b).  Under 
38 C.F.R. § 4.16(b), all of the Veteran's 
service-connected disabilities, as well as 
his employment history, educational and 
vocational attainment and all other factors 
having a bearing on his employability (or 
lack thereof) should be considered.

5.  Then readjudicate the claims for TDIU and 
a higher initial rating for an L5-S1 disc 
herniation, status post hemilaminectomy, with 
right-sided radiculopathy on an extra-
schedular basis, in light of the additional 
evidence obtained.  If these claims are not 
granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


